Citation Nr: 0409272	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
Hodgkin's disease.

2.  Entitlement to service connection for lumbar and cervical 
spine deterioration, multiple joint stiffness, and chronic 
fatigue, claimed as due to Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 RO decision which reduced the 
rating for Hodgkin's disease from 60 percent to 20 percent.  
In the decision, the RO also denied service connection for 
lumbar and cervical spine deterioration, multiple joint 
stiffness, and chronic fatigue, claimed as due to Hodgkin's 
disease.  The veteran testified at hearings before the RO in 
September 1997 and before the Board in October 2003.


FINDINGS OF FACT

1.  Service-connected Hodgkin's disease was rated 60 percent 
from May 1992 to July 1997 (over 5 years), when the RO 
reduced the rating to 20 percent (finding that the only 
residual of Hodgkin's disease was a splenectomy).  Comparing 
evidence considered in the prior rating to evidence 
considered in the rating reduction, there has been no 
sustained material improvement in the Hodgkin's disease.  

2.  Claimed lumbar and cervical spine deterioration, multiple 
joint stiffness, and chronic fatigue are not shown to 
represent independent disability entities attributable to 
service-connected Hodgkin's disease.


CONCLUSIONS OF LAW

1.  Hodgkin's disease continues to be 60 percent disabling 
under old rating criteria, and the reduction in rating to 20 
percent was not proper.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 3.951 (2003), § 4.117, Diagnostic 
Code 7709 (1995).   The veteran is also entitled to a 
separate 20 percent rating for a splenectomy.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7706 
(2003). 

2.  Claimed lumbar and cervical spine deterioration, multiple 
joint stiffness, and chronic fatigue are not independent 
disabilities proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the U.S. Army from 
January 1986 to May 1992.

Service medical records show that the veteran presented with 
a history of enlarged (probably chronic reactive) lymph nodes 
and bilateral cervical lymphadenopathy in late 1986 and early 
1987.  Eventually, it was suspected that he had probable 
Hodgkin's lymphoma.  He was admitted in June 1987 for 
bilateral swollen enlarged cervical lymph nodes of several 
years' duration.  Subsequent biopsies revealed Hodgkin's 
disease, lymphocytic, predominant nodular type, Stage IIA.  
He also underwent a staging splenectomy and bone marrow 
biopsies from the left and right posterior iliac crest in 
August 1987.  It was noted that his prognosis was good.  He 
received one course of chemotherapy over several weeks and 
radiation therapy over the neck, shoulders, and abdomen for 
several months.  Since 1988, he had been in complete 
remission.  In January 1988, he developed an intestinal 
obstruction, manifested by nausea, vomiting, and abdominal 
pain; he underwent exploratory laparotomy for small bowel 
obstruction with lysis of adhesions and partial resection of 
the small intestine.  

In April 1990, he reported right foot pain; he described 
having had intermittent pain for two years, since an episode 
of a sprained right foot while playing basketball; there was 
an old avulsion fracture.  He complained of a neck and 
shoulder injury while playing football in September 1990.  
The assessment was right trapezius strain.  In February 1991, 
he reported a right shoulder ache injured while playing 
basketball; he also had a low grade fever associated with a 
flu.  In February 1992, he complained of night sweats, sudden 
weight loss, and large swellings at lymph nodes in the 
cervical axillary and inguinal areas.  On his separation 
medical examination report from April 1992, it was noted that 
he had not had treatment since 1988 and that his condition 
had been stable.  On the accompanying medical history form, 
he reported a history of swollen or painful joints, a painful 
or trick shoulder, recurrent back pain, a trick or locked 
knee, and foot trouble; the examiner noted that the low back 
and shoulder pain had been present since the radiation 
treatments.

The veteran was released from active duty on May 20, 1992.

In March 1995, the RO awarded service connection and a 60 
percent rating for Hodgkin's disease, effective May 21, 1992 
(day after release from active duty).

On VA examination in March 1996, it was noted that he had 
been in remission since 1988.  A swollen gland in the right 
groin was excised in 1989, and was tumor negative.  He was 
not on medications.  He complained of constant fatigue.  The 
impression was Hodgkin's disease, in remission.

In April 1996, the RO proposed to reduce the rating for 
Hodgkin's disease from 60 percent to 30 percent.  Some 
language in the rating decision also indicated that the 
reduction would be to 20 percent.  An April 1996 RO letter 
told the veteran it was proposed to reduce his 60 percent 
Hodgkin's disease rating to 30 percent.  In May 1996, the 
veteran disagreed with this proposal, and in a number of 
later statements he continued to express disagreement.  In a 
July 1996 letter, the RO advised the veteran that the 
reduction to 30 percent for Hodgkin's disease took effect on 
July 1, 1996.

Private medical records show that the veteran was seen for 
recurrent sinusitis problems and headaches since having 
received radiation therapy for Hodgkin's disease.  He was 
seen in July 1996 for Hodgkin's disease with apparently new 
inguinal adenopathy, tinea of the groin, and pain of the 
shoulder and back.  He had a lymph node biopsy in September 
1996.  Pathology consultations from September and October 
1996 indicate that there was no evidence of non-Hodgkin's 
lymphoma or of frank Hodgkin's disease; it was felt that the 
lymph node changes were reactive follicular hyperplasia with 
focal progressive transformation of germinal center.  While 
such a finding was not a specific marker and could also be 
seen in patients with no history of Hodgkin's disease, the 
possibility of recurrence could not be ruled out.  An October 
1996 progress note indicated that the pathology report had 
not found full-blown Hodgkin's recurrence.  He was to be 
monitored every few months.  On follow-up in October 1996, it 
was noted that the pathology was indeterminant.  It was 
unclear if this was a recurrence of Hodgkin's disease, but it 
was not clearly benign.  He also reported chronic back and 
shoulder stiffness, pain, and aching since radiation therapy.  
The impression was arthralgias possibly secondary to 
radiation therapy, and he was referred for further 
consultation regarding the lymph node biopsy and any chronic 
deficits.  

A private doctor specializing in hematology and oncology 
wrote in October 1996 that the veteran continued to have 
enlarged lymph nodes.  He stated that it had been extremely 
difficult to characterize the pathology on biopsy, but that 
it could be recurrence of his original tumor or secondary to 
radiation therapy.  The doctor also stated that some long-
term sequelae were likely because of extensive radiation 
therapy; he had advised the veteran to seen an orthopedic 
consultation, but he also noted that radiation-induced bony 
damage was known in long-term survivors.  

The veteran was evaluated privately in October 1996 for 
stiffness in the neck, back, and limbs.  The impression was a 
history of recurrent Hodgkin's disease with stiffness of the 
supportive musculature, neck, and back, and decreased left 
hip flexibility; as well as thoracolumbar scoliosis, genu 
valgus, shortened right lower extremity, and pes planus 
bilaterally, which may be contributing to abnormal body 
mechanics and enhancing his sensation of joint and 
musculature stiffness.  The examining orthopedist stated that 
the veteran's stiffness was in all likelihood multifactorial 
and may or may not be primarily related to radiation 
treatment received for Hodgkin's disease.    

In October 1996, the RO found that there had been clear and 
unmistakable error in the April 1996 RO decision in that it 
had proposed reducing the rating for Hodgkin's disease to 30 
percent; the RO held that the rating should have instead been 
reduced to 20 percent, and it in fact proposed to do so.  The 
RO reasoned that the Hodgkin's disease was to be rated based 
on residuals, and that the only residual was a splenectomy 
which was to be rated 20 percent.

In a November 1996 statement, the veteran's representative 
disagreed with the proposed rating reduction to 20 percent 
for Hodgkin's disease.  He also claimed secondary service 
connection for lumbar and cervical spine deterioration, 
multiple joint stiffness, and chronic fatigue, alleged to be 
due to Hodgkin's disease.

In an April 1997 decision, the RO effectuated the rating 
reduction to 20 percent for Hodgkin's disease, as of July 1, 
1997.  It also denied service connection for lumbar and 
cervical spine deterioration, multiple joint stiffness, and 
chronic fatigue, claimed as due to Hodgkin's disease.

The veteran testified at an RO hearing in September 1997 that 
there was still uncertainty regarding the possible recurrence 
of Hodgkin's disease since the lymph node biopsy in late 
1996.  He denied additional medical treatment since the 
biopsy and ensuing follow-up.  He complained of night sweats, 
leg discomfort, weight loss, fatigue, and stiffness.  

The veteran underwent a VA examination in March 1998.  He 
complained of low back pain and shoulder pain for the past 10 
years; he denied any relevant injuries.  Examination 
identified no defects, abnormalities, or restriction of 
motion of these areas.  There was no evidence of joint 
disease.  

On VA examination in June 1999, it was noted that the veteran 
had remained in complete remission since service.  It was 
noted that he complained of shoulder, neck, and low back 
pain, while recent X-rays were normal.  There was no 
adenopathy or mass; there was a healed, postoperative 
vertical scar on the abdomen 9 to 10 inches below the xiphoid 
to below the umbilicus.  The impressions were Hodgkin's 
disease, Stage II-B, in complete remission, status post 
chemotherapy and radiation therapy; status post splenectomy 
for staging; status post small intestinal resection following 
intestinal obstruction; chronic arthralgia of the shoulders, 
neck, and back of unknown etiology; and several abnormal 
blood readings.  His prognosis for Hodgkin's disease was 
guarded since it could recur any time and since secondary 
malignancy could occur from previous chemotherapy.  

On VA examination  in December 2001, the veteran reported a 
recurrence of swelling in the right groin, but he had not yet 
seen a doctor for it.  He reported occasional fatigue and 
night sweats, as well as soreness and stiffness in the neck, 
shoulders, and low back.  Examination revealed no 
lymphadenopathy, jugular venous distention, or thyromegaly.  
He had a well-healed, hyperpigmented, slightly thickened 
midline longitudinal abdominal scar.  In the right inguinal 
region, there was a firm, nontender, mobile swelling that was 
palpable and that appeared to be an enlarged lymph node.  The 
examiner measured the ranges of motion of the cervical and 
lumbar spine and of the shoulders.  X-rays of the chest, the 
cervical and lumbar spine, and the shoulders were normal.  
Blood testing showed elevated alkaline phosphatase and a 
white blood cell count.  The diagnoses included Hodgkin's 
disease treated with radiation therapy and splenectomy for 
staging.  He now had an enlarged lymph node in the right 
inguinal region and was referred to hematology for further 
evaluation, an opinion on the status of his Hodgkin's 
disease, and an opinion on the relationship of the 
musculoskeletal symptoms to his previous treatment.  He also 
was diagnosed with recurrent cervical and lumbosacral strain 
and bilateral shoulder tendonitis.  Despite the referral for 
further evaluation, he failed to report for a hematology 
appointment.

The veteran was given a VA examination in January 2003.  He 
reported pain and stiffness in his shoulders, neck, and low 
back area.  He stated that he was taking antacids, Rolaids, 
and Maalox for stomach problems, including heartburn and 
pains related to a burning sensation after eating.  On 
examination, he had cervical pain and spasm from the 
radiation treatment received in service.  No nodes were 
present in the neck, but there were two operation sites on 
the right and left neck with some pain in the posterior 
cervical area on rotation, flexion, and extension of his 
head.  There was a surgical midline scar measuring about two 
centimeters from the xiphoid process to the pubis.  There was 
no palpable liver or spleen.  He had some limitation of his 
left shoulder and pain on some movements of his cervical and 
lumbar spine.  He had a questionable lymph node in the right 
groin area.  The diagnosis was status post Hodgkin's disease 
with cervical and inguinal adenopathy with night sweats and 
chronic cervical and abdominal pain from post-radiation 
problems from Hodgkin's disease; and chronic elevation of 
liver enzymes.  

The veteran testified at a Board hearing in October 2003 that 
he was experiencing cervical and inguinal adenopathy with 
night sweats and chronic cervical and abdominal pain 
secondary to radiation therapy given for service-connected 
Hodgkin's disease.  He described having had surgery in 1997 
for swollen lymph nodes in the groin area and that he was 
being scheduled for additional surgery.  He also described 
recent VA treatment for residuals of Hodgkin's disease.  He 
stated that the joint pains involved primarily his shoulders, 
neck, and lower back.

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent medical records and examinations have 
been obtained.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

A.  Restoration of 60 percent rating for Hodgkin's disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Prior to October 23, 1995, the rating schedule provided that 
lymphogranulomatosis (Hodgkin's disease) is rated 100 percent 
for acute (malignant) types or chronic types with frequent 
episodes of high and progressive fever or febrile episodes 
with only short remissions, generalized edema, ascites, 
pleural effusion, or severe anemia with marked general 
weakness.  A 60 percent rating is assigned when there is 
general muscular weakness with loss of weight and chronic 
anemia; or secondary pressure symptoms, such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health.  A 30 
percent rating is assigned when there is occasional low-grade 
fever, mild anemia, fatigability or pruritis.  Note:  The 100 
percent rating will be continued for 1 year following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other theraeutic procedure.  At this point, if there has been 
no local recurrence or invasion of other organs, the rating 
will be made on residuals.  38 C.F.R. § 4.117, Diagnostic 
Code 7709 (1995).

Effective October 23, 1995, Hodgkin's disease is rated 100 
percent with active disease or during a treatment phase.  
Note: The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating whall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate on residuals.  38 C.F.R. § 4.117, 
Diagnostic Code 7709 (2003).

A splenectomy is to be rated 20 percent.  38 C.F.R. § 4.117, 
Diagnostic Code 7706 (2003).

In a series of rating actions, the RO reduced the rating for 
Hodgkin's disease from 60 percent to 20 percent.  38 C.F.R. 
§ 3.105(e).  The 60 percent rating for Hodgkin's disease had 
been assigned under the old version of Diagnostic Code 7709.  
The 20 percent rating was assigned based on the RO's 
assessment that under the new version of Diagnostic Code 
7709, Hodgkin's disease was to be rated based on residuals, 
and the only residual was a splenectomy warranting a 20 
percent rating under Diagnostic Code 7706.  The prior 60 
percent rating for Hodgkin's disease was in effect from May 
1992 to July 1997, a period over 5 years.  As the prior 60 
percent rating was in effect for at least 5 years, the 
provisions of 38 C.F.R. § 3.344, concerning stabilization of 
disability ratings, apply to this case.  38 C.F.R. 
§ 3.344(c).  Under 38 C.F.R. § 3.344(a), several requirements 
must be met in order to reduce a rating.  For instance, there 
must be a review of the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination is complete; examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis for reduction; ratings for 
diseases subject to temporary and episodic improvement will 
not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated; and although material improvement in a physical 
or mental condition is clearly reflected, the rating agency 
will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  See Brown v Brown, 5 Vet.App. 
413 (1993). 

In the present case, it appears that the VA examination used 
to reduce the rating to 20 percent was not as full and 
complete as the earlier medical evidence relied on for the 60 
percent rating for Hodgkin's disease.  Material and sustained 
improvement of the disorder under the ordinary conditions of 
life is not adequately demonstrated.  A number of the recent 
medical records show ongoing symptoms of Hodgkin's disease 
substantially meeting the criteria for a 60 percent rating 
under the old version of Diagnostic Code 7709 (1995).  The 
Board notes that a change in the rating criteria cannot alone 
serve as the basis for reducing a rating.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.951(a).  

Under the circumstances of the case, the veteran's Hodgkin's 
disease may still be rated 60 percent under the old version 
of Diagnostic Code 7709 (1995).  As the RO's rating reduction 
to the 20 percent level was not in accordance with 38 C.F.R. 
§ 3.344, the veteran is entitled to restoration or the prior 
60 percent rating for Hodgkin's disease.  The Board further 
finds that the veteran is entitled to retain the 20 percent 
rating which the RO has assigned for a splenectomy under 
Diagnostic Code 7706 (2003), as this represents an 
independent disability from the Hodgkin's disease.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in granting this benefit.

B.  Secondary service connection for lumbar and cervical 
spine deterioration, multiple joint stiffness, and chronic 
fatigue, claimed as due to Hodgkin's disease.

The veteran has also claimed secondary service connection for 
conditions which he describes as lumbar and cervical spine 
deterioration, multiple joint stiffness, and chronic fatigue, 
and he maintains such are due to Hodgkin's disease.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes cases where an established 
service-connected disorder results in an additional increment 
of disability of another condition.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

It appears that the conditions claimed by the veteran for 
secondary service connection (lumbar and cervical spine 
deterioration, multiple joint stiffness, and chronic fatigue) 
represent his description of symptoms which have been 
considered when rating his Hodgkin's disease under Diagnostic 
Code 7709 (1995).  Service connection may not be given for 
mere symptoms, as opposed to an underlying disorder causing 
the symptoms.  Moreover, the rule against pyramiding of 
ratings prohibits multiple ratings for the same symptoms.  
38 C.F.R. § 4.14.  Here, the medical evidence does not show 
an independent chronic disorder (manifested by claimed lumbar 
and cervical spine deterioration, multiple joint stiffness, 
and chronic fatigue) attributable to Hodgkin's disease.  

The claimed disorder is not shown to be proximatedly due to 
or the result of a service-connected disability, and thus 
there may be no secondary service connection.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).





ORDER

Restoration of a 60 percent rating for Hodgkin's disease is 
granted, and the veteran is also entitled to retain the 
separate 20 percent rating which the RO assigned for a 
splenectomy.

Service connection for lumbar and cervical spine 
deterioration, multiple joint stiffness, and chronic fatigue, 
claimed as due to Hodgkin's disease, is denied.




	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



